         Case 3:05-cr-00121-LMA-LM            Document 161       06/29/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                     CRIMINAL NO. 05-121-LMA-LM

VERSUS

WAYNE LEE PALMER

                                 MOTION TO SET HEARING

       NOW INTO COURT, through undersigned counsel comes the defendant, WAYNE LEE

PALMER, who respectfully represents:

                                                 1.

       In 2005, the defendant was indicted for making a false statement to a licensed firearms

dealer in violation of 18 U.S.C. § 922(a)(6), and possession of firearms and ammunition by a

person adjudicated a mental defective in violation of18 U.S.C. § 922(g)(4). (Rec. Doc. 9).

                                                 2.

       In 2010, the defendant waived a jury trial and proceeded with a bench trial. The defendant

was found not guilty only by reason of insanity and committed to a suitable facility until such time

as he is eligible for release pursuant to 18 U.S.C. § 4243(e). (Rec Doc 120).

                                                 3.

       On November 24, 2020 the defendant was determined to be eligible for release under

appropriate conditions by the staff at FMC Rochester, in Rochester Minnesota.

                                                 4.

       Pursuant to 18 U.S.C. § 4243(f) the defendant moves this Court for a hearing to determine

if he should be released based on the recommendation of the staff at FMC Rochester where he is

currently being held.
         Case 3:05-cr-00121-LMA-LM            Document 161        06/29/21 Page 2 of 3




       WHEREFORE, the defendant, WAYNE LEE PALMER, respectfully requests that the

Court set this matter for hearing.

                                      RESPECTFULLY SUBMITTED:

                                      REBECCA L. HUDSMITH
                                      FEDERAL PUBLIC DEFENDER FOR THE
                                      MIDDLE & WESTERN DISTRICTS OF LOUISIANA

                                      By:    S/ Richard M. Upton
                                      RICHARD M. UPTON, BAR NO.12984
                                      Assistant Federal Public Defender
                                      707 Florida Street, Suite 303
                                      Baton Rouge, Louisiana 70801
                                      (225) 382-2118 (Phone)
                                      (225) 382-2119 (Fax)
                                      Mark_Upton@fd.org




                                 CERTIFICATE OF SERVICE


       I hereby certify that a copy of the above pleading was filed electronically with the Clerk of

Court using the CM/ECF system. Notice of this filing will be sent to the United States Attorney

Patricia Jones by operation of the court’s electronic filing system.

                                              S/Richard M. Upton
        Case 3:05-cr-00121-LMA-LM          Document 161      06/29/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                          CRIMINAL NO. 05-121-LMA-LM

VERSUS

WAYNE LEE PALMER


                                          ORDER

        IT IS ORDERED THAT this matter be set for hearing on the _____ day of __________,

2021 at ______ am/pm to determine if the defendant should be released based on the

recommendation of the staff at FMC Rochester where he is currently being held.

        DATED AND SO ORDERED this _____ day of _______, 2021, at New Orleans,

Louisiana.



                     __________________________________________
                                 LANCE M. AFRICK
                       UNITED STATES DISTRICT COURT JUDGE
